Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election with traverse of claims 1-11 and 31-37 in the reply filed on 01/18/2022 is acknowledged. In a correspondence with Amy Bathke, dated 02/15/2022, Applicant also elected the following antibody species:
Antibody Name
SEQ ID NO(s): for HCDRs 1-3
SEQ ID NO(s): for LCDRs 1-3
20-2D
211, 212, and 213
214, 215, and 216
31-2C
121, 122, and 123
124, 125, and 126
4-22O
133, 134, and 135
136, 137, and 138
15-6J
109, 110, and 111
112, 113, and 114
23-12O
115, 116, and 117
118, 119, and 120
36-19H
223, 224, and 225
226, 227, and 228
15-20G
127, 128, and 129
130, 131, and 132
F-8C
151, 152, and 153
154, 155, and 156
21-6M
229, 230, and 231
232, 233, and 234
24-5D
235, 236, and 237
238, 239, and 240


The traversal of the group restriction is on the ground that “the claims are sufficiently related such that they claim characteristics of one embodiment.” With respect to the species restriction, Applicant asserts that “many group members have the same/common classification codes which do not represent an undue search burden on the Examiner and therefore may be considered a reasonable number of species.” These argument are not persuasive, because as detailed in the Requirement for Restriction/Election, dated 11/15/2021, the claims encompass five groups of inventions. Also as detailed in the Requirement for Restriction/Election, the 

Claims 1-3, 7-31, and 33-40 are pending.
Claims 12-30 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
Claims 4-6 and 32 are canceled.
	Claims 1-3 and 31 are currently amended.
	Claims 1-3, 7-11, 31, and 33-37 are under examination on the merits.

Objection to the Claims
Claim 3 is objected to, because the claim is a sentence fragment. Applicant is informed that the objection to claim 3 may be overcome by replacing the term “having” in the claim to the term “has”.
Claim 37 is objected to, because six lines from the end of the claim, the limitation “[Symbol font/0x7F]-1, 3-dioxolane nucleoside cytosine analog” appears. This appears to be a formatting error. Appropriate correction is required.

Claim Rejections
35 U.S.C. 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 contains numerous trademark/trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. As an example, in the present case, the trademark/trade name Fareston is used to identify/describe toremifene and, accordingly, the identification/description is indefinite. The claim recites numerous additional trademark names, such as Arimidex, Aromasin, Femara, etc. Applicant is informed that the rejection of the claim under 35 U.S.C. 112(b) may be overcome by identifying and removing the recited trademarks.
Claim 37 contains numerous trademark/trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the 
 
Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 31, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
The instant claims are drawn to a genus of antibodies capable of targeting Globo H, SSEA-4, or SSEA-3 comprising one of numerous sets of HCDRs 1-3 and one of numerous sets of LCDRs 1-3. Following a review of the specification, it appears that Applicant has disclosed numerous antibody species that meet the limitations of the claims, see, for example, Table 28; however the claimed genus encompasses hundreds of HCDR and LCDR combinations, and absent empirical determination one skilled in the art could not immediately envision, recognize, or predict which HCRD and LCDR combinations yield antibodies that are capable of binding Globo H, SSEA-4, or SSEA-3. Therefore the written description requirement of 35 U.S.C. 112(a) has not been satisfied in the instant case.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has adequately described numerous species comprised within the claimed genus; however in view of the large number of possible HCDR/LCDR combinations claimed as well as the high level of unpredictability in the antibody arts, said adequately described species are not representative of the entire genus claimed. 
Furthermore Applicant has not disclosed relevant, identifying characteristics of HCDR/LCDR combinations that confer upon an antibody the ability to bind Globo H, SSEA-4, or SSEA-3, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind Globo H, SSEA-4, or SSEA-3. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s 
The instant claims are also drawn to a genus of antibodies capable of targeting Globo H, SSEA-4, or SSEA-3 comprising one of numerous sets of HCDRs 1-3 or 90%-100% sequence homology variants of said sets of HCDRs 1-3 and one of numerous sets of LCDRs 1-3 or 90%-100% sequence homology variants of said sets of LCDRs 1-3. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the 
Although screening techniques can be used to isolate HCDR and LCDR sets or 90%-100% sequence homology variants of said HCDR and LCDR sets that possess the ability to bind Globo H, SSEA-4, or SSEA-3, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description' requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” 
Accordingly given the unpredictability associated with antibody CDR region changes on antigen binding and given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642